TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00771-CV



  Sanadco Inc., a Texas Corporation; Mahmoud Ahmed Isba; Broadway Grocery, Inc.;
                             and Shariz, Inc., Appellants

                                                   v.

 Glenn Hegar, in his Individual and Official Capacity as Comptroller of Public Accounts;
   Office of Comptroller of Public Accounts for The State Of Texas; and Ken Paxton,
     in His Official Capacity as Attorney General of The State Of Texas, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
     NO. D-1-GN-13-004352, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                             MEMORANDUM OPINION

                 Appellants Sanadco Inc., Mahmoud Ahmed Isba, Broadway Grocery, Inc., and

Shariz, Inc. have filed this interlocutory appeal from the trial court’s order denying their application

for a temporary injunction.1 See Tex. Civ. Prac. & Rem. Code § 51.014(a)(4). We affirm the trial

court’s order.

                 A party seeking a temporary injunction bears the burden of pleading and proving a

probable right to the injunctive relief it seeks and probable injury in the interim. Butnaru v. Ford




        1
             The trial court’s order states that the court heard Isba’s application for a temporary
injunction and is styled with only Sanadco and Isba named as plaintiffs. The body of the notice of
appeal names “Sanadco Inc, a Texas Corporation, Mahmoud Ahmed Isba, et al, Plaintiffs,” as
appellants, and the style lists Sanadco, Isba, Broadway Grocery, and Shariz as plaintiffs. Appellants’
brief lists those four plaintiffs as appellants. We will assume that all four parties are properly before
us as appellants.
Motor Co., 84 S.W.3d 198, 204 (Tex. 2002). We review a trial court’s decision on an application

for temporary injunctive relief for an abuse of discretion. Id. A trial court abuses its discretion if

it grants injunctive relief without appropriate supporting evidence. See Operation Rescue-Nat’l v.

Planned Parenthood of Houston & Se Tex., Inc., 975 S.W.2d 546, 560-61 (Tex. 1998). Pleadings,

even if sworn, affidavits, and legal arguments will not support injunctive relief unless the parties

agree otherwise. Millwrights Local Union No. 2484 v. Rust Eng’g Co., 433 S.W.2d 683, 686 (Tex.

1968); Shamoun & Norman, LLP v. Yarto Int’l Grp., LP, 398 S.W.3d 272, 282 (Tex. App.—Corpus

Christi 2012, pet. dism’d); Wyly v. Preservation Dallas, 165 S.W.3d 460, 465 (Tex. App.—Dallas

2005, no pet.); Letson v. Barnes, 979 S.W.2d 414, 419 (Tex. App.—Amarillo 1998, pet. denied); cf.

Pierce v. State, 184 S.W.3d 303, 306-07 (Tex. App.—Dallas 2005, no pet.) (affidavit and deposition

excerpts introduced into evidence at hearing supported injunctive relief).

               After the clerk’s record was filed in this appeal, we received notice from the court

reporter that appellants had not made arrangements to pay for the reporter’s record. The court

reporter provided copies of emails between her and appellants’ attorney in which the reporter

informed counsel that the record would be $1,145 and that payment was required before she would

begin work on the record. In mid-January, counsel sent the reporter an email stating that he had

advised his clients that payment was due and that he would send the payment as soon as he received

it. In February, we sent counsel notice that the record was overdue, asking for a response by

February 20 and informing him that, if a satisfactory response was not received, the appeal would

be submitted without the reporter’s record. No record was ever received, and in counsel’s motion

for extension of time to file a brief, he indicated that the record would not be forthcoming, stating



                                                  2
that the clerk’s record had been filed but that “no Reporter’s Record was filed.” This cause was

therefore submitted without a reporter’s record. See Tex. R. App. P. 37.3(c) (if reporter’s record

not filed due to appellant’s fault, appellate court may consider issues that do not require

reporter’s record).

               Without a reporter’s record, we have no way to determine what evidence, if any, was

adduced at the hearing and, therefore, whether the trial court abused its discretion.2 See Nicholson

v. Fifth Third Bank, 226 S.W.3d 581, 583 (Tex. App.—Houston [1st Dist.] 2007, no pet.) (if

reporter’s record is not filed, appellate court assumes trial court’s decision was supported by

sufficient evidence; appellant may challenge legal sufficiency of evidence supporting trial court’s

decision but “cannot prevail in any evidentiary challenge without first meeting his burden of

presenting a sufficient record on appeal”). We therefore assume the underlying proceeding was

properly conducted and that sufficient evidence supported the trial court’s decision. See Sedona Pac.

Hous. P’ship v. Ventura, 408 S.W.3d 507, 511 (Tex. App.—El Paso 2013, no pet.) (“[u]nder the

presumption of regularity of judgments, we are required to presume recitations in the final judgment

are correct absent any evidence to the contrary,” and if no reporter’s record is filed, we presume

that evidence supports trial court’s recitations); In re Estate of Jones, No. 05-10-00566-CV,

2011 WL 797378, at *1 (Tex. App.—Dallas Mar. 8, 2011, no pet.) (mem. op.) (appellate court

assumed that recitations in trial court order granting temporary injunction were correct and that order


       2
          In appellants’ brief, they do not even assert that they presented evidence to support their
request for injunctive relief and say only that they were entitled to declaratory and injunctive relief
because they pleaded that certain rules impaired or threatened to impair their legal rights. This
is not the standard under which we evaluate a trial court’s denial of an application for
temporary injunction.

                                                  3
was supported by sufficient evidence); Southern Ins. Co. v. Brewster, 249 S.W.3d 6, 13 (Tex.

App.—Houston [1st Dist.] 2007, pet. denied) (“Well-settled law compels that we presume that

proceedings in the trial court, as well as its judgment, are regular and correct.”). We affirm the trial

court’s order.



                                                __________________________________________

                                                David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Affirmed

Filed: July 3, 2015




                                                   4